Citation Nr: 0307876	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 RO decision that denied service 
connection for PTSD.  In September 2002, the Board remanded 
the matter in order to schedule a videoconference hearing 
before the Board.  The hearing was scheduled for January 
2003, but the veteran failed to report for that hearing.  In 
February 2003, the Board again remanded the matter to 
reschedule the videoconference hearing.  A hearing was 
scheduled for April 2003, but the veteran did not report for 
the hearing. 


FINDING OF FACT

The veteran does not currently have an acceptable medical 
diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Air Force from July 
1963 to July 1967, which included a period of service in 
Vietnam.  During service his primary duty was as a flight 
engineer.  Service personnel records indicate that he 
received several decorations, including the Air Medal (Third 
Oak Leaf Cluster) and the Distinguished Flying Cross (First 
Oak Leaf Cluster), and there are references to his exposure 
to combat.  Service medical records show no psychiatric 
disorder.  

In August 1984, the RO denied service connection for an 
acquired nervous disorder, on the basis that it was not 
shown. 

In July 1998, the veteran filed a claim for service 
connection for PTSD.  In September 1998, he submitted service 
personnel records and a magazine article about the type of 
aircraft that he had flown in.

The veteran underwent a VA PTSD examination in December 1998 
to evaluate his claim.  When asked repeatedly about events in 
Vietnam, he was vague; he described seeing some dead people.  
The examining doctor noted that the veteran appeared to be 
intoxicated, which seemed to impair his ability to 
concentrate or to be abstract.  The veteran described flying 
several missions over Vietnam.  He admitted to having had his 
driver's license revoked several times with multiple charges 
of driving under the influence; he currently was drinking 12 
beers per day, but he denied drug use.  The veteran was 
unable to be specific or to describe any symptoms of PTSD.  
He described having dreams, none of which pertained to 
incidents in Vietnam; he stated that he watched films about 
Vietnam and events there without being bothered.  He used to 
get into fights easily because he would get angry.  He did 
not have any exaggerated startle response from gunfire or 
sound.  He denied feeling depressed.  Objective findings 
included appearing older than his stated age, having poor 
hygiene, and being disheveled.  He appeared intoxicated with 
the smell of alcohol on his breath despite stating that he 
had had only one beer.  Speech was sluggish.  He was alert 
and oriented in all spheres.  Mood was slightly euphoric.  
Affect was mood congruent.  Thought was goal oriented with 
some hesitancy.  He had no hallucinations, delusions, or 
suicidal or homicidal ideation.  Memory was intact.  No 
further psychological testing was deemed necessary.  
Diagnoses were alcohol dependence, continuous, and 
polysubstance abuse, in remission.  The doctor stated that 
the veteran did not meet the criteria for PTSD.  It was noted 
that his continuous dependence on alcohol slightly affected 
his recollection and judgment.  

The veteran was scheduled to appear at an RO hearing in 
September 1999, but he requested that it be rescheduled.  He 
was rescheduled to appear in October 1999, but he did not 
appear.  

An August 2000 report by S. Leicht, M.D., a private doctor 
specializing in internal medicine, primarily discusses a skin 
problem of the veteran.  According to this report, the 
veteran told Dr. Leicht that he had a PTSD examination and 
was not found to have that condition.  In his report, Dr. 
Leicht commented that the veteran had a pattern of scarring 
compatible with old neurotic excoriation, which would go 
along with PTSD or anxiety.

On a May 2001 VA mental examination, it was noted that the 
veteran was not receiving any specific mental health 
treatment; in the past he had received treatment for alcohol 
dependence and recovery.  The veteran reported thinking of 
Vietnam frequently.  He distrusted the government.  He 
recalled missions in Vietnam during service involving small 
arms fire, "hot landing zones," and injuries to crew.  He 
reported having trouble sleeping at times, and he had dreams 
of being made to fly old planes unfit for flying.  He also 
was frustrated with the Social Security Administration.  He 
reported having had legal complications over the years, 
including assaults, public drunkenness arrests, driving under 
the influence charges, and jail time.  On mental status 
examination, his grooming was adequate.  He had no abnormal 
tics, mannerisms, or movements.  Speech was normal.  He was 
appropriate with the examiner, showing good 
interrelationship.  He described his mood was "ok," which 
was consistent with his overall affect; his affect was full 
ranged, without appearing depressed or anxious.  He was 
oriented to person, place, and situation.  Intelligence was 
average.  He did not present with acute suicidality or 
homicidality; he did not have depressed mood.  He did not 
describe interference with day to day activities from sleep 
impairment.  He did not relate symptoms of paranoid ideation 
except for statements that he distrusted the government.  He 
did not have ritualistic behaviors or panic attacks.  He had 
occasional anxiety episodes, such as waking up early and 
worrying about finances, bills, problems, and various 
stressors.  He did not describe impulse control problems.  In 
the past, especially upon return from Vietnam, he had 
manifested some periods of violent behavior.  He had no 
hallucinations or delusions.  Judgment was mostly intact and 
insight was adequate.  There was no evidence of significant 
disability of memory, concentration, or recall.  No further 
psychological testing was recommended.  The diagnosis was 
anxiety disorder, not otherwise specified.  The examiner did 
not see symptoms sufficient for a diagnosis of PTSD, although 
he did relate some mild traits consistent with post-traumatic 
stress syndrome; however, the examiner concluded that this 
was not sufficient for a diagnosis of PTSD.

The veteran failed to report for a Board videoconference 
hearing scheduled for January 2003 and rescheduled for April 
2003.

II.  Analysis

Through discussions in correspondence, the RO rating 
decision, the statement of the case, and the supplemental 
statement of the case, the VA has informed the veteran of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  He has been informed of his and the 
VA's respective responsibilities for providing evidence.  The 
veteran has not reported receiving any treatment for PTSD.  
VA examinations have been conducted.  The veteran had been 
scheduled to appear at hearings, before the RO and Board, but 
he failed to appear.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

This regulation was revised in June 1999, effective from 
March 1997, and the revised version provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a 
diagnosis under DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's service personnel records show combat exposure, 
and the Board does not question the occurrence of stressors.  

However, one of the mandatory requirements for service 
connection for PTSD is an acceptable medical diagnosis.  

A 1998 VA psychiatric examination found the veteran did not 
currently have PTSD.  A 2000 report from Dr. Leicht shows 
treatment of the veteran for a skin condition.  The veteran 
told a private doctor, Dr. Leicht, about not being found to 
have PTSD at a recent psychiatric examination, and Dr. Leicht 
commented that there was a pattern of skin scarring 
compatible with old neurotic excoriation, which would go 
along with PTSD or anxiety.  The Board notes that this 
incidental comment by the private doctor, who was treating 
the veteran for a skin problem, does not constitute an 
acceptable psychiatric diagnosis of PTSD.  At another VA 
psychiatric examination in 2001, it was found that the 
veteran did not have PTSD.  Both of the VA psychiatric 
examinations were thorough, and both found no PTSD.

The Board must conclude that there is no acceptable current 
medical diagnosis of PTSD.  Without a current diagnosis of 
the claimed condition, service connection may not be granted.  
38 C.F.R. § 3.304(f); Degmetich v. Brown, 104 F.3d 1328 
(1997).  

If, in the future, the veteran receives a medical diagnosis 
of PTSD, he may apply to the RO to reopen his claim for 
service connection.  For now, however, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  Thus the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

